Citation Nr: 0033373	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), as a 
result of herbicide exposure in service, tobacco use in 
service, nicotine dependence acquired during military 
service, and/or asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active service from April 1954 to 
April 1956 and from January 1963 to January 1966; his DD Form 
214 indicates a total of eleven years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


REMAND

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In light of the 
amended law, which is more favorable to the veteran than the 
prior law, the Board finds that additional development must 
be completed in this appeal, before the Board may proceed 
with appellate disposition.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)(when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply). 

In this case, the veteran claims entitlement to service 
connection for a lung disorder on several different bases, 
include nicotine dependence acquired in service.  The Board 
notes that in VAOPGCPREC 2-93 (January 13, 1993), the VA 
Office of General Counsel determined that direct service 
connection for a disability or death may be established if 
the evidence establishes that an injury or disease resulted 
from tobacco use in the line of duty in the active military, 
naval, or air service.  The subsequent enactment of Public 
Law No. 105-206 prohibits service connection of a disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during service.  38 U.S.C.A. § 1103(a) (West Supp. 2000).  
However, this change in the law applies only to claims filed 
on and after July 22, 1998, the date of enactment of the 
present law.  See Karnas,, supra.  In the present case, the 
veteran applied for service connection for a lung disorder in 
February 1998, and in April 1998, he amended his claim to 
include consideration of nicotine dependence; as such, 
VAOPGCPREC 2-93 applies in this case. 

The Board has reviewed the claims file but finds that the 
veteran has not been examined to date for the express purpose 
of determining whether a current lung disorder is causally 
related to his claimed nicotine dependence acquired in 
service.  The Board observes that in a March 1998 statement, 
Stephen Payne, M.D., noted that the veteran "has suffered 
the above condition of COPD directly from his smoking history 
of about 44 years," but the VA examiner who examined the 
veteran in June 1999, reviewed the veteran's claims file and 
merely stated that he had been a smoker for over 45 years.  
The Board notes that determination of whether a veteran is 
dependent on nicotine is a medical issue.  VAOPGCPREC 19-97.

In light of the heightened duty to assist law, set forth in 
the Veterans Claims Assistance Act of 2000, the Board finds 
that additional development must be completed in this case 
before proceeding with appellate disposition.  This 
development includes obtaining additional medical evidence, 
particularly as related to the veteran's claim for service 
connection based on tobacco use and nicotine dependence 
acquired in service.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded an 
opportunity to supplement the record with 
evidence, either lay or medical in 
nature, documenting his claimed history 
of smoking and nicotine dependence.  Such 
evidence may include, but is not limited 
to, medical reports and lay statements 
from acquaintances.  Any such evidence 
received from the veteran must be added 
to the claims file.

2.  Next, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
current lung disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  The examiner 
should conduct all tests and studies that 
are deemed necessary.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each current lung disorder found.  The 
examiner is also requested to offer an 
opinion as to the following:  (1) whether 
it is at least as likely as not that any 
current lung disorder is causally related 
to an incident of the veteran's military 
service, including but not limited to his 
claimed herbicide exposure, tobacco use 
in service, and/or asbestos use in 
service; (2) whether the veteran 
developed nicotine dependence in service; 
and, if so, (3) whether it is at least as 
likely as not that any current lung 
disorder proximately resulted such 
nicotine dependence (if found).  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
lung disorder, to include COPD, as a 
result of herbicide exposure, tobacco use 
in service, nicotine dependence acquired 
in service, and/or asbestos exposure in 
service.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


